                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


RONALD CASTLEBERRY,

      Plaintiff,

v.                                              Civil Action No. 7:16-CV-202 (HL)

WINN DIXIE STORES, INC.,

      Defendant.


                                       ORDER

      Before the Court is Defendant Winn Dixie Stores, Inc.’s Motion for

Summary Judgment. (Doc. 40). After reviewing the pleadings, briefs, affidavits,

and other evidentiary materials presented, and with the benefit of oral argument,

the Court determines that there are genuine issues of material fact that must be

resolved by a jury. The Court accordingly DENIES Defendant’s motion.

I.    FACTUAL BACKGROUND

      The undisputed material facts viewed in the light most favorable to Plaintiff

are as follows:

      On October 7, 2014, Plaintiff Ronald Castleberry entered Defendant Winn

Dixie Stores, Inc.’s Bemiss Road location in Valdosta, Georgia to fill a

prescription. (Doc. 42, p. 21-22). Plaintiff filled prescriptions at the store at least

once a month. (Id. at p. 22). Plaintiff entered the grocery store and went directly

to the pharmacy, where he handed his prescription to the pharmacy technician.
(Id. at p. 25). He was told that it would take approximately fifteen minutes to fill

his prescription. (Id.; Doc. 43, p. 43). Plaintiff took a seat in one of the chairs

located in the pharmacy waiting area. (Doc. 42, p. 25). Plaintiff had sat in the

same set of chairs on numerous other occasions, though he cannot say whether

he ever sat in the exact same chair. (Id. at p. 35). There was another woman in

the pharmacy area sitting in a similar chair. (Id. at p. 30-31). Plaintiff did not

notice anything unusual about the chair in which this other person was sitting. (Id.

at p. 31).

       Plaintiff testified that he sat in the chair as he normally would sit, with his

feet planted on the floor and his back against the seat back. (Id. at p. 30-31; Doc.

43, p. 47). Plaintiff explained that as a result of prior injuries to his back, he has

difficulty sitting forward or leaning back and that he tries to sit up straight to

alleviate any pressure. (Doc. 42, p. 30-31). When the pharmacy notified Plaintiff

that his prescription was ready, he grasped the arms of the chair, leaned forward,

and pushed himself up from a seated position. (Doc. 42, p. 33; Doc. 43, p. 48-

49). As he rose, the chair shot out from under him. (Doc. 42, p. 26, 33; Doc. 43,

p. 49). Plaintiff testified that he “went straight down and landed on my butt – my

tailbone, and when I hit my tailbone, it just felt like it just jarred my whole insides,

and I just went on down flat on the floor.” (Doc. 42, p. 37). While he was falling,

Plaintiff did not know what caused the chair to shoot out from under him. (Id. at p.



                                           2
34). After the fall, however, he noticed holes in the bottom of the chair where

rubber stoppers should have been. (Doc. 42, p. 36). 1

      Plaintiff was able to get up unassisted. (Id. at p. 37). He stood up, took a

minute to steady himself, and then walked to the counter to collect his

prescription. (Id.). The pharmacy technician asked if he was okay. (Id.). Plaintiff

replied that he thought he was fine and that he just wanted to leave the store

because he was embarrassed. (Id.). Plaintiff did not realize that he was injured

until several hours after the incident, when he stated he “started having a lot of

pains in my leg and in the center of my back, and I just started hurting so bad I

couldn’t even lay down on it.” (Id. at p. 40). The next morning, the store manager

called and asked Plaintiff to return to the store to complete an incident report. (Id.

at p. 37-38).

II.   SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show there is no genuine issue as

to any material fact and . . . the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue of material fact arises only when “the evidence is such


1Plaintiff provided two depositions in relation to this case, one on September 15,
2016 (Doc. 42) and the other on October 26, 2017 (Doc. 43). In his first
deposition, Plaintiff testified that all four stoppers were missing. (Doc. 42, p. 36).
In the second deposition, he testified that only two of the stoppers were missing.
(Doc. 43, p. 64).
                                             3
that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a motion for

summary judgment, the court must evaluate all of the evidence, together with any

logical inferences, in the light most favorable to the nonmoving party. Id. at 254–

55. The court may not, however, make credibility determinations or weigh the

evidence. Id. at 255; see also Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000).

III.   DISCUSSION

       Defendant argues that Plaintiff’s negligence claims fail as a matter of law

because Plaintiff has not demonstrated that there was a defect in the chair which

caused his fall. Additionally, Defendant contends that even if the chair was

defective, there is no evidence suggesting that Defendant had either actual or

constructive knowledge of any hazard. While the evidence of a purported defect

is limited, Plaintiff has identified that the chair was missing some or all of its

rubber stoppers and that the missing stoppers contributed to his fall. Plaintiff

further avers that genuine issues of material fact remain as to Defendant’s

knowledge of the hazard, making summary judgment improper.

       Under Georgia law, “[a]n owner or occupier of land has a legal duty,

enforceable by lawsuit, to exercise ordinary care to keep and maintain its

premises and the approaches in a condition that does not pose an unreasonable

risk of foreseeable harm to the invited public.” American Multi-Cinema, Inc. v.

                                        4
Brown, 285 Ga. 442 (2009); O.C.G.A. § 51-3-1 (“Where an owner or occupier of

land, by express or implied invitation, induces or leads others to come upon his

premises for any lawful purpose, he is liable in damages to such persons for

injuries caused by his failure to exercise ordinary care in keeping the premises

and approaches safe.”). Nevertheless, a property owner “is not an insurer of the

safety of its invitees,” and the “mere occurrence of an injury does not create a

presumption of negligence.” Kennestone Hosp. v. Harris, 285 Ga. App. 393, 393-

94 (2007) (citation and punctuation omitted).

      “Proof of an injury, without more, is not enough to establish a proprietor’s

liability.” Ford v. Bank of America Corp., 277 Ga. App. 708, 709 (citing Sams v.

Wal-Mart Stores, 228 Ga. App. 314, 316 (1997). In order to recover in a slip and

fall action, the injured party “must prove (1) that the defendant had actual or

constructive knowledge of the hazard; and (2) that the plaintiff lacked knowledge

of the hazard despite the exercise of ordinary care due to actions or conditions

within the control of the owner/occupier.” Robinson v. Kroger Co., 268 Ga. 735,

748-49 (1997).

      “Without evidence of the existence of a dangerous condition, there can be

no evidence that the defendant had any knowledge of the danger” and, therefore,

the plaintiff cannot recover. Metts v. Wal-Mart Stores, 269 Ga. App. 366, 367

(2004); see also Weldon v. Del Taco Corp., 194 Ga. App. 174 (1990) (“[P]roof of

nothing more than the occurrence of the fall is insufficient to establish the

                                        5
proprietor’s negligence.”) (quotation marks and citation omitted) (alterations in

original). “Merely stating that a condition is dangerous does not constitute

evidence that it is so.” Ford, 277 Ga. App. at 709 (citing Carroll v. Ga. Power Co.,

240 Ga. App. 442, 443 (1999)). Where the question of whether an allegedly

hazardous condition caused the plaintiff’s injuries “remains one of pure

speculation or conjecture, or the probabilities are at best evenly balanced, it

becomes the duty of the court to grant summary judgment for the defendant.”

Hayes v. SNS Partnership, LP, 326 Ga. App. 185, 188 (2014) (quoting Hardnett

v. Silvey, 285 Ga. App. 424, 426 (2007)) (quotation marks omitted).

      Defendant argues that the facts of this case are indistinguishable from

those presented in Weldon, Hayes, and Family Thrift, Inc. v. Birthrong, 336 Ga.

App. 601 (2016). The Court disagrees. In each of the cases relied upon by

Defendant, the plaintiff could only speculate that a defect existed. Here, Plaintiff

has affirmatively pointed to a particular defect: the missing stoppers.

      In Weldon, for example, the plaintiff, a patron at the defendant’s restaurant,

alleged that she was injured after the chair in which she was sitting “slipped out

from under her and dropped her to the floor.” 194 Ga. App. at 174. The plaintiff

speculated that either excessive wax or a foreign substance might have

contributed to the fall; however, there was no evidence to support those

allegations, and the plaintiff offered no other reason for the chair falling other

than the fact that at the time of the fall plaintiff was reaching for something. Id.

                                         6
Without evidence of anything more than the fall, the Court of Appeals held that

the evidence was insufficient to establish the defendant’s negligence and

affirmed summary judgment. Id.

      Similarly, in Hayes, the plaintiff could only show that she was injured when

her shoe caught on the door of the defendant’s establishment. 326 Ga. App. at

185. Beyond the plaintiff’s testimony concerning the sequence of events and the

plaintiff’s daughter’s testimony regarding the door feeling heavier or lighter on

various visits, the plaintiff provided no other evidence of any defect in the door

that might have caused her injury. Id. at 188. There, the Court of Appeals

concluded that the lay opinions of the plaintiff and her daughter about the weight

of the door fell “short of providing evidence of a defect in the door when Hayes

fell and [did] not create any issue of fact which would preclude summary

judgment.” Id. The court emphasized that “pure speculation or conjecture” is not

enough to establish the existence of a dangerous condition. Id. (citation omitted).

The court reiterated this point in Birthrong, where the plaintiff was injured after

the seat of a chair located in the defendant’s thrift store collapsed underneath

her, again stating that without evidence of how the chair was defective, there can

be no logical inference that the defendant should have known about or

discovered the defect. 336 Ga. App. at 605 (quoting Freeman v. Eicholz, 308 Ga.

App. 18, 23 (2011) (holding that when “[t]here is no evidence establishing exactly

how the chair was defective, whether the defect was one which would be visible

                                        7
during an inspection, or how long the defect existed . . ., there is no logical

foundation for arguing that such a defect should have been discovered during the

[defendant’s] inspection procedure”)).

      Unlike the plaintiffs in the cases relied upon by Defendant, Plaintiff here

has identified a potential defect in the chair, namely the allegedly missing rubber

stoppers on the bottom of the chair. Whether there were two stoppers missing or

four is inconsequential to the issue of whether Plaintiff has adequately alleged

the existence of a specific hazard. Ultimately, the determination of whether the

rubber stoppers were actually missing from the chair is a matter of credibility to

be determined by the jury. The Court further is not convinced that Plaintiff’s

testimony regarding the condition of the floor on the day of his accident or his

weight in comparison to the suggested weight limit of chair somehow undermines

Plaintiff’s allegation that the chair was defective. A reasonable juror could find

that these factors, when coupled with the missing stoppers, contributed to the

chair slipping out from underneath Plaintiff.

      This case accordingly turns on the question of whether Defendant had

knowledge of the alleged defect. It is undisputed that Defendant had no actual

knowledge that the chair was defective in any way. In order to recover, Plaintiff

therefore must prove that Defendant had constructive knowledge of the alleged

defect. A plaintiff may demonstrate constructive knowledge by showing that (1) a

store employee was in the immediate vicinity and could have easily seen the

                                          8
defect; or (2) the defect existed long enough that through ordinary diligence a

store employee should have discovered the hazard. See Johnson v. All American

Quality Foods, Inc., 340 Ga. App. 664, 666 (2017) (citation omitted).

      Constructive knowledge may also be inferred when there is evidence that

the property owner lacked a reasonable inspection procedure. See Donastorg v.

Rainbow USA, Inc., 342 Ga. App. 215, 218 (2017). Generally, whether a store’s

inspection procedure is reasonable is a jury question. See Shepard v. Winn Dixie

Stores, 241 Ga. App. 746, 748-49 (1999). “In order to prevail at summary

judgment based on a lack of constructive knowledge, the owner must

demonstrate not only that it had a reasonable inspection program in place, but

that such program was actually carried out at the time of the incident.” Id.

(quoting Food Lion, Inc. v. Walker, 290 Ga. App. 574, 576 (2008)) (quotation

marks omitted). “The reasonableness of an inspection procedure depends on the

nature of the business, the size of the store, and the number of customers.” Id. at

219. In the absence of “plain, palpable and undisputable proof that customary

inspections procedures . . . were in place, were actually followed and were

adequate to guard against known or foreseeable dangers at the time of the

patron’s alleged injuries,” summary judgment is not appropriate. Id. (quoting

Burnett v. Ingles Markets, Inc., 236 Ga. App. 865, 867 (1999)) (quotation marks

omitted).



                                        9
      A genuine issue of material fact exists as to whether Defendant had a

reasonable inspection procedure in relation to the chairs located in the

pharmacy. Bryan North, the store manager at the time of Plaintiff’s fall, testified

that he frequently sat in the pharmacy chairs because they were the only place to

sit down in the store. (Doc. 53, p. 21). However, Mr. North did not testify that he

sat in this particular chair, nor did he indicate when he last sat in any of the chairs

prior to Plaintiff’s accident. More saliently, Mr. North offered no specific evidence

regarding a regular system for inspecting or maintaining the chairs. Under the

circumstances presented in this case, the Court cannot conclude as a matter of

law that Defendant maintained an inspection policy, that the policy was

reasonable, or that Defendant followed the inspection policy.

      Defendant argues that even if it did have actual or constructive knowledge

of a defect in the chair that Plaintiff had at least equal knowledge. In support of

this argument, Defendant points to Plaintiff’s testimony that he patronized

Defendant’s pharmacy at least once a month and that generally he would sit in

one of the chairs in the pharmacy waiting area while the pharmacy filled his

prescription. Defendant further notes that Plaintiff testified that he sat in the chair

in question for at least fifteen minutes prior to his fall and that he did not notice a

problem with the chair until after the fall.

      “[T]he plaintiff’s lack of ordinary care for personal safety is generally not

susceptible of summary adjudication but is a question for the jury to resolve.”

                                           10
Augusta Country Club v. Blake, 280 Ga. App. 650, 656 (2006). Here, the Court

finds that questions of fact remain regarding Plaintiff’s knowledge of an alleged

defect in the chair. While Plaintiff admittedly sat in the chairs in the pharmacy on

a regular basis, the evidence is not clear that he sat in same chair on each visit.

Additionally, the evidence is not clear that Plaintiff could have detected the

purported defect in the chair by sitting in the chair alone. Consequently, the Court

concludes that Defendant is not entitled to summary judgment based on

Plaintiff’s knowledge of any alleged hazard.

IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES Defendant’s Motion for

Summary Judgment. (Doc. 40). This case shall be placed on the Court’s next

available trial calendar.

      SO ORDERED this 15th day of February, 2019.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

aks




                                        11
